Citation Nr: 0205449	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to October 11, 2001.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, beginning October 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio, which denied an increased 
(compensable) evaluation for bilateral hearing loss.  In 
February 2001, the veteran testified before the undersigned 
via video conference and accepted such hearing in lieu of an 
in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2001).  The veteran and his spouse also testified before an 
RO Hearing Officer in July 1999.  Transcripts of both 
hearings are associated with the claims files.

The veteran perfected an appeal with respect to the issue of 
entitlement to service connection for tinnitus.  The Board 
remanded that issue in April 2001.  The issue was thereafter 
resolved by a rating decision dated in January 2002, in which 
the RO granted service connection for tinnitus.  

In its January 2002 rating decision the RO also granted an 
increased rating for bilateral hearing loss, from 
noncompensable to 10 percent, effective October 11, 2001.  
However, this did not resolve the veteran's appeal with 
respect to this issue.

The veteran has raised a claim of entitlement to service 
connection for migraine headaches, as secondary to his 
service-connected tinnitus.  In February 2002, the RO 
requested information from the veteran pertinent to such 
claim and advised him that if such was not received by March 
14, 2002, his claim would be decided based on the evidence of 
record.  That matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Prior to October 11, 2001, bilateral hearing loss was 
manifested by no more than a Level I impairment in the right 
ear and Level II impairment in the left ear.

3.  On and after October 11, 2001, bilateral hearing loss has 
been manifested by no more than a Level IV impairment in the 
right ear and Level IV impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to October 11, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998); 38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100, 4.86 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss during the period beginning 
October 11, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100, 
4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's hearing loss disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In October 1996, the veteran appeared for a VA audiologic 
examination.  Audiometric testing revealed puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz 
as follows:  15, 25, 45 and 50 in the right ear and 25, 35, 
45 and 55 in the left ear.  The average decibel loss was 34 
decibels in the right ear and 40 decibels in the left ear.  
The veteran demonstrated 96 percent speech recognition in the 
right ear and 94 percent in the left ear using the Maryland 
CNC word list.  General medical examination noted the 
veteran's conversational hearing to be normal.

In a rating decision dated in January 1998, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable evaluation, effective September 10, 
1996.  The noncompensable evaluation remained in effect when 
the veteran filed his current claim for an increased 
evaluation in August 1998.

In a letter dated in July 1998, S. Silberman, M.D., indicated 
the veteran had been employed by the United States Post 
Office, to include as a mail sorter, and that at the time of 
audiologic evaluation in July 1996 the veteran evidenced 
mild-to-moderate hearing loss bilaterally.  Dr. Silberman 
also noted that the veteran had bilateral tinnitus and opined 
that the veteran's hearing loss had progressed since the 1996 
evaluation.  Dr. Silberman stated that the veteran's 
employment would be limited to an occupation that did not 
involve any noise exposure.  In an August 1998 letter the 
veteran indicated he had been reassigned as a part-time 
flexible manual distribution clerk for the United States 
Postal Service.  He reported that his new work assignment 
included exposure to loud machinery noise.  He indicated that 
due to ear infections, tinnitus and hearing loss he had lost 
over 56 hours of work.

In a letter dated in August 1998, Dr. Silberman indicated 
that work in a 55-decibel sound environment should have no 
further deleterious effect on the veteran's hearing 
disability.

The United States Postal Service conducted noise level 
studies in the veteran's assigned work unit on two separate 
dates in August 1998.  The results of such are set out in a 
letter dated in August 1998, and accompanied by the testing 
report.  It was noted that the Occupational Safety and Health 
Administration (OSHA) allowed a limit of 85 decibels of noise 
exposure over an eight-hour Time Weighted Average (TWA).  The 
individual conducting the Postal Service testing spoke with 
Dr. Silberman who indicated the veteran would be able to work 
in an environment where the noise levels are approximate to 
those of normal speech and/or household decibel levels.  
Dr. Silberman specified 55 decibels for a home environment 
and 66 decibels for normal conversation.  The Post Office 
testing was conducted in two areas, one 75 feet from any 
noise-producing machinery and one 100 feet from the main 
noise source.  Multiple employees were utilized for the 
testing, performed with ear-level mikes and noise level 
indicators attached at the waist.  The tests revealed an 
eight-hour TWA of 56.8 decibels and 51.9 decibels 
respectively.  The opinion was that the noise levels to which 
the veteran was exposed in the work place fell within the 
limits described by his physician.  The testing report also 
indicates that the noise testing was completed during a time 
when all machinery and equipment that would significantly 
contribute to noise was being utilized.  It was indicated 
that the veteran's normal start time was earlier than the 
test times, but that due to a lack of machinery operations no 
testing was performed during the veteran's initial one and 
one-half hour work period.  Also noted was that the tests 
were designed as worst case scenarios, not taking into 
account two 15-minute breaks and one 30-minute lunch period, 
during which the veteran would not be exposed to noise.  

At the time of VA examination in September 1998, the 
veteran's conversational impairing was stated not to be 
impaired.  Audiometric testing revealed puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz as follows:  
30, 35, 50 and 50 in the right ear and 35, 45, 55 and 65 in 
the left ear.  The average decibel loss was 41 decibels in 
the right ear and 50 decibels in the left ear.  The veteran 
demonstrated 96 percent speech recognition using the Maryland 
CNC word list, bilaterally.  

In a letter dated in November 1998, the postmaster at the 
veteran's employment station indicated receipt of the 
veteran's request for light duty and stated that,

[u]nfortunately, based on the severity of 
the restrictions, it appears that there 
is no productive work available which you 
could perform without posing a hazard to 
yourself or to others.  However, I will 
consider any proposed accommodation you 
articulate, as long as the work is 
productive and would not pose a hazard to 
your health.

A letter dated in December 1998, from the United States 
Postal Service to the Director of the Office of Workers' 
Compensation Programs, notes objection to the veteran's claim 
that his hearing loss was job related.  It was noted that the 
veteran had been returned to his position as a letter carrier 
and that records and tests conducted as a result of the 
veteran's claim indicate that the noise level in his assigned 
workplace was well below OSHA standards.  It was set out that 
the veteran remained off work due to non-job related 
conditions, and also that the veteran was receiving VA 
benefits for hearing loss.

A Work/School Release form, signed in February 1999, 
indicates the veteran has tinnitus-induced migraines.  A 
medical entry dated in February 1999 indicates the veteran 
was off work due to his migraines.  

The veteran was approved for disability retirement from the 
United States Post Office.

In a letter dated in March 1999, a claims examiner noted a 
report from Dr. William Hassler indicating the veteran had 
suffered permanent aggravation of a right knee disorder due 
to accepted employment factors and that while the veteran was 
able to work eight hours per day, restrictions were 
necessary.

In July 1999, the veteran and his spouse testified before an 
RO Hearing Officer.  The veteran's spouse recounted one 
incident where she was locked out of the house and yelled for 
the veteran to open the door but he could not hear her and 
she had to go to a neighbor's house to call home.  Transcript 
at 2-3.  The veteran reported his employment history with the 
post office, to include being reassigned to a noisy area 
after injuring his knee and no longer being able to work as a 
carrier.  He indicated he lost a lot of work hours due to 
hearing problems and migraines.  Transcript at 15-17, 19.  He 
indicated he could not wear hearing protection as he would 
sweat and then the bacteria would build up and give him ear 
infections.  Transcript at 21.  

In August 1999, the veteran appeared for a VA audiological 
examination.  Audiometric testing revealed puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz 
as follows:  35, 40, 60 and 55 in the right ear and 40, 50, 
60 and 75 in the left ear.  The average decibel loss was 48 
decibels in the right ear and 56 decibels in the left ear.  
The veteran demonstrated 92 percent speech recognition in the 
right ear and 84 percent speech recognition in the left ear 
using the Maryland CNC word list.  The veteran complained of 
constant tinnitus that had a moderate-to-severe effect on 
daily communication abilities. 

In February 2000, the veteran reported for a VA examination.  
The examiner noted the veteran's history of treatment for 
otitis media and otitis externa and the veteran's report of 
hearing loss, subjectively stated to be stable.  No active 
ear disease was identified at that time.  

In a statement dated in August 2000, the veteran contended 
that his service-connected hearing loss resulted in his 
disability retirement from the United States Postal Service.

In a statement dated in September 2000, the veteran argued 
that his inability to wear hearing protection, due to 
service-connected ear infections, was a factor demonstrating 
marked interference with employment due to hearing loss and 
noise exposure restrictions.  He argued he could not work 
with ear protection for a full eight hours due to an 
increased risk of ear infection and that he could not work 
without ear protection due to the risk of further hearing 
loss.  He submitted copies of VA outpatient treatment records 
showing treatment for otitis media in February and September 
2000, as well as a clinic note dated in October 1998 noting 
his inability to wear ear protection as it would continue the 
infection.

In a statement dated in December 2000, the veteran argued 
that his knee injury had not prevented his reassignment to a 
position other than letter carrier within the postal service.  
He indicated that his ear infections and progressive hearing 
loss prevented his reassignment to a manual distribution 
clerk position.

At his February 2001 hearing, the veteran reported problems 
with ringing in his ears and an inability to hear people, 
particularly women and children.  His spouse indicated the 
veteran had difficulty communicating with people.  The 
veteran denied that his hearing loss had ever put him in 
harms way.  He indicated he did not use hearing aids because 
they caused ear infections.  Transcript at 1-5.  He indicated 
that to avoid problems with infections he would not use 
hearing protection.  Transcript at 15.  He indicated he had 
been employed with the United States Postal Service and had 
missed 220 hours from work due to ear infections or hearing 
loss.  Transcript at 17-18.  The veteran's spouse related 
that the veteran had injured his knee at work and had then 
been switched from a letter carrier position to a clerk but 
was unable to take that position because there was machinery 
involved and he was disqualified due to the noise level.  
Transcript at 19-20.

On October 11, 2001, the veteran appeared for a VA 
audiological examination.  Audiometric testing revealed 
puretone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz as follows:  35, 50, 60 and 65 in the right ear 
and 50, 60, 65 and 80 in the left ear.  The average decibel 
loss was 52 decibels in the right ear and 64 decibels in the 
left ear.  The veteran demonstrated 76 percent speech 
recognition using the Maryland CNC word list, bilaterally.  
At that time he was also noted to have bilateral constant 
tinnitus and the examiner opined the veteran would likely 
have difficulty with work situations that required acute 
hearing, and that the veteran's hearing loss may cause 
difficulty with speech understanding, especially in noisy 
situations.  The examination report also indicates the 
presence of a Eustachian tube dysfunction in the left ear and 
evidence of chronic middle ear disease.

Also of record are private medical records of hearing loss, 
to include audiometric testing, but the test results are 
uninterpreted and do not include speech recognition 
percentages based on application of the Maryland CNC test.  

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law.  In addition 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purpose of this decision, the Board will assume that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of hearing loss, to 
include on an extra-schedular basis.  He has also been 
advised of the evidence considered in connection with his 
appeal and the evidence potentially probative of his claim.  
The Board, in its April 2001 remand, requested additional 
development that has since been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The claims files thus contain 
sufficient evidence, in the form of multiple reports of 
competent VA audiological examinations speaking directly to 
the severity of hearing loss and its impact on the veteran's 
employment.  Additionally, the claims file contains pertinent 
records associated with the veteran's employment with the 
United States Postal Service.    

Furthermore, in the most recent supplemental statement of the 
case, issued in January 2002, the RO advised the veteran's as 
to the provisions of the VCAA and its potential impact on his 
claim.  The veteran thereafter submitted duplicate evidence 
and both he and his appointed representative have submitted 
additional argument in connection with the claim.  Neither he 
nor his representative has identified any additionally 
available evidence that could be obtained to substantiate the 
claim.

For the reasons set out above, the Board finds that the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Schedule establishes 11 levels of hearing impairment, 
with least impairment at level I, to greatest impairment at 
level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  The amendments did not affect the 
provisions relevant to the levels of hearing impairment and 
tables used to calculate such.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will first address the period prior to October 11, 
2001.  VA examinations were conducted in October 1996, 
September 1998 and August 1999.  When the average decibel 
losses and speech recognition percentages documented in 
connection with those examinations are applied to VA's 
Schedule, the veteran demonstrated a Level I hearing loss 
bilaterally in October 1996 and September 1998.  In August 
1999 he demonstrated a Level I right ear hearing loss and a 
Level II left ear hearing loss.  Such levels warrant a 
noncompensable evaluation under the schedular criteria.  See 
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 
6100 (2001).

At the time of examination conducted on October 11, 2001, the 
veteran manifested a left ear average decibel loss of 64 and 
a speech recognition ability of 76 percent.  He manifested a 
right ear average decibel loss of 52 and a speech recognition 
ability of 76 percent.  Such represents Level IV in the right 
ear and  Level IV in the left ear.  Level IV hearing in both 
ears is considered 10 percent disabling under the schedular 
criteria.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Tables VI, 
VII, Diagnostic Code 6100 (2001).  There is no earlier 
competent evidence of hearing loss to a compensable degree 
and no competent evidence that the veteran meets the 
schedular criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss at any point during the appeal.

The veteran argues that he has a hard time understanding and 
hearing different noises and that a higher rating, both prior 
and subsequent to October 11, 2001, is warranted.  However, 
the Board emphasizes that as described by the Court, the 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In applying the medical evidence of record to the Schedule 
the Board determines that an increased rating is not 
warranted either prior to or from October 11, 2001.  The 
Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107.  

The veteran in this case does not, in fact, argue that VA has 
improperly applied governing rating criteria, or that the 
results of his audiometric testing and/or hearing evaluations 
are inaccurate or inappropriate for appellate review.  
Rather, he argues that a higher evaluation should be assigned 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.

Ordinarily, VA's Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The veteran points to job interference caused by his hearing 
loss.  In essence the veteran sets out that due to a knee 
disability he was no longer able to work as a mail carrier 
and was transferred to a distribution position in a noise-
exposed environment within the post office.  He further 
argues that due to his ear infections he is unable to wear 
hearing protection all day but that due to his hearing loss 
he cannot be exposed to noise all day.  The veteran has also 
indicated an inability to wear hearing aids due to his ear 
infections.  He argues that he was forced to retire from his 
employment at the United States Postal Service as his 
employer could not, or would not, accommodate his requests 
for reassignment to a job where there was no exposure to 
injurious noise levels.  He cites opinions by his physician 
that he would have difficulty in work situations requiring 
acute hearing and that he should not be further exposed to 
noise above certain levels to avoid worsening his hearing 
loss.  The veteran further argues that although he was 
disabled at work due to a knee injury, his knee injury has 
stayed the same and has not worsened.  

The record reflects that the actual manifestations of the 
veteran's hearing loss disability are those specifically 
contemplated by the schedular criteria.  The veteran has not 
identified any disability factors that may be considered to 
be exceptional or unusual.  Specifically, the Board notes 
that there is no evidence of, nor does the veteran report, 
frequent hospitalization or even frequent treatment for his 
bilateral hearing loss disability.  Moreover, industrial 
impairment resulting from other disorders, including ear 
infections, migraine headaches and a knee disorder, are not 
for consideration in the evaluation of the service-connected 
hearing loss disability.  While the veteran's hearing loss 
disability was a factor in his disability retirement, extra-
schedular ratings are based upon average industrial 
impairment rather than the individual's loss of income.  
There is no reasonable basis in the record for concluding 
that the average industrial impairment from the service-
connected disability is in excess of that contemplated by the 
schedular criteria.  Accordingly, the Board has concluded 
that referral of the case to the Director of the Compensation 
and Pension Service for extra-schedular consideration is not 
in order.  



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability prior to October 11, 2001, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
bilateral hearing loss disability, during the period 
beginning October 11, 2001, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

